Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered April 28, 2004 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent with respect to her child and committed the guardianship and custody of the child to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Family Court. Present—Pigott, Jr., P.J., Green, Kehoe, Gorski and Smith, JJ.